—In a proceeding pursuant to CPLR 2304 to quash four Grand Jury subpoenas duces tecum, the petitioners appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Kings County (D’Emic, J.), dated April 10, 2000.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On oral argument it was conceded that the Grand Jury had disbanded, rendering the subpoenas void. There is no basis to apply the exception to the mootness doctrine. Accordingly, the appeal is dismissed as academic. Altman, J. P., Krausman, McGinity and Cozier, JJ., concur.